 In the MatterofGRIFFIN GROCERY COMPANYandCHAUFFEURS,TEAMSTERS&HELPERS, LOCAL UNION 516,AFLCase No. 16-R-1487.-Decided February 28, 1946Mueller & Mueller, byMr. Karl Mueller,of FortWorth,Tex., forthe Company.Mr. C. TV.Jenkins,of Muskogee,Okla.,Mr. Floyd Webb,of Jop-lin,Mo.,for the Union.Mr. Julius Topol,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by Chauffeurs, Teamsters &Helpers, Local Union 516, AFL, herein called the Union, allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Griffin Grocery Company, Muskogee,Oklahoma, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeElmer Davis, Trial Examiner.The hearing was held at Muskogee,Oklahoma, on November 14, 1945.The Company and the Unionappeared and participated.All parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYGriffinGrocery Company is an Oklahoma corporation with itsoffices and principal place of business in Muskogee, Oklahoma, andwith branch houses at McAlester, Antlers, Seminole, Oklahoma City,Lawton, Okmulgee, and Pryor, Oklahoma; Fort Smith, Arkansas;66 N. L.R. B., No. 13.167 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDDenison and Dallas, Texas; and Joplin, Missouri. It is engaged inthe wholesale grocery business in the course of which it annuallybuys and sells merchandise in an aggregate value exceeding$1,000,000; it also manufactures, processes, packs, sells, and dis-tributes goods and merchandise, such as coffee, syrup, candy, andcanned goods.A substantial portion of the grocery merchandisebought and sold, and of the other goods manufactured, processed,and packed by it is transported in interstate commerce, and a sub-stantial part of the raw materials used in its operations is receivedin interstate and foreign commerce.The Company admits that its business affects commerce withinthe meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDChauffeurs, Teamsters & Helpers, Local Union 516,isa labororganization affiliated with the American Federation of Labor,'admitting to membershipemployeesof the Company.III.THE QUESTION CONCERNINGREPRESENTATIONThe Company has refused to grant the Union's request for recog-nition as bargaining agent of certain of the Company's employees.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a unit of all employees at the Company's opera-tions in Muskogee, Oklahoma, excluding office and clerical employees,canning department employees, maintenance machinists, and alli The Field Examinerreported that the Union submitted 28 authorization cards bearingapparently genuine signatures,and that,based on estimates suppliedby thepetitioner,there wereapproximately 45 employees In the proposed unit. It was disclosed at thehearing that there are approximately 75 employees in the alleged appropriate unit.The Company objected to the introduction of the Field Examiner's report on the groundsthat (1) it is anex partsstatement of the Field Examiner setting forth conclusions withrespectto whichthe Company has had noopportunityto examine or inquire;(2) theinformationin the report is incompetent and affords no basis for predicating any finding,conclusion,or order.The Trial Examiner overruled this objection and his ruling Ishereby upheld.The purpose of the showing of interest and of the Field Examiner'sreporthas been made abundantly clear in previous cases.SeeMatter of SyracuseChilledPlow Co., Inc.,61 N. L.R. B. 717. GRIFFINGROCERY COMPANY169supervisory employees within the meaning of the Board's usual defi-nition.The sole disagreement between the parties relates to themaintenance machinists, whom the Company would include in theunit.The Company employs three maintenance machinists, Leslie Jones,Walter Christian, and Tom Murray, all of whom the Union wouldexclude from the unit in order to avoid a jurisdictional dispute witha local of the International Association of Machinists.Jones andChristian are employed in the garage, while Murray works in theplant.Jones spends more than 50 percent of his time repairingmechanical parts of trucks used by the Company, and Christiandevotes more than 50 percent of his time to the repair and mainte-nance of the bodies of these trucks.Murray is engaged principallyin the maintenance of plant machinery.All three employees use thetoolswhich are traditional in the machinist trade.Their workrequires a higher degree of skill than, and is clearly distinguishablefrom, that of the employees whom the parties agree to include in theunit.We are of the opinion that the vital interests of these employeeslie in their trade rather than in the industry which they serve.Accordingly, we shall exclude them from the unit.Accordingly, we find that all employees at the Company's opera-tions in Muskogee, Oklahoma, excluding maintenance machinists,office and clerical employees, canning department employees, andany or all supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questionconcerningrepresentation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it ishereby 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Griffin GroceryCompany, Muskogee, Oklahoma, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Sixteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether or not theydesire to be represented by Chauffeurs, Teamsters & Helpers, LocalUnion 516, AFL, for the purposes of collective bargaining.